Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6640 Filed 02/08/21 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA                     CASE #: 01-80571
           PLAINTIFF,
                                               HON. MARK A. GOLDSMITH
 VS.


 MILTON BUTCH JONES
              DEFENDANT.
 Stephen Hiyama, AUSA                          Harold Gurewitz (P14468)
 US Attorney’s Office                          Gurewitz & Raben, PLC
 211 W. Fort Street, Suite 2001                333 W. Fort Street, Suite 1400
 Detroit, MI 48226                             Detroit, MI 48226
 (313) 226-9674                                (313) 628-4733
 Email: stephen.hiyama@usdoj.gov               Email: hgurewitz@grplc.com


           DEFENDANT’S MOTION FOR RECONSIDERATION OF ORDER
          DENYING MOTION FOR COMPASSIONATE RELEASE (ECF 861)

       Defendant Milton “Butch” Jones requests reconsideration of his motion for

 compassionate release (ECF 844) because this Court’s Order denying that motion

 is based on “palpable defects,” LR 7.1(h), which if corrected should result in an

 order granting his motion. He relies on his attached brief for support.

       Pursuant to ED MI LR 7.1, concurrence was requested from opposing

 counsel but it was denied.
Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6641 Filed 02/08/21 Page 2 of 14




                                    Respectfully submitted,

                                    GUREWITZ & RABEN, PLC


                              By:   s/Harold Gurewitz
                                    333 W. Fort Street, Suite 1400
                                    Detroit, MI 48226
                                    (313) 628-4733
                                    Email: hgurewitz@grplc.com
 Date: February 8, 2021             Attorney Bar Number: P14468
Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6642 Filed 02/08/21 Page 3 of 14




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA                        CASE NO.01-80571
           PLAINTIFF,
                                                 HON. MARK A. GOLDSMITH
 VS.


 MILTON BUTCH JONES
              DEFENDANT.
 Stephen Hiyama, AUSA                            Harold Gurewitz (P14468)
 US Attorney’s Office                            Gurewitz & Raben, PLC
 211 W. Fort Street, Suite 2001                  333 W. Fort Street, Suite 1400
 Detroit, MI 48226                               Detroit, MI 48226
 (313) 226-9674                                  (313) 628-4733
 Email: stephen.hiyama@usdoj.gov                 Email: hgurewitz@grplc.com


       BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR RECONSIDERATION OF
        ORDER DENYING MOTION FOR COMPASSIONATE RELEASE (ECF 861)

         Defendant Milton “Butch” Jones asks this Court to reconsider and correct

 its Order denying his Motion for Compassionate Release. (ECF 861). He asks for

 reconsideration because this Court’s Order is based upon “palpable defects,”

 errors of fact and law which, if corrected, will result in a different disposition of

 his Motion. (ECF 844) See, LR 7.1(h), ED MI. (“The movant must not only

 demonstrate a palpable defect by which the Court and other persons entitled to be

 heard on the motion have been misled, but also show that correcting the defect

 will result in a different disposition of the case.”.
Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6643 Filed 02/08/21 Page 4 of 14




 I.    JONES’ MULTIPLE RISK FACTORS FOR SEVERE INFECTION FROM
       COVID-19, EVEN AFTER INFECTION BY THE DISEASE IN DECEMBER,
       2020, ARE EXTRAORDINARY AND COMPELLING REASONS TO GRANT HIS
       MOTION.

       A.    Mr. Jones’ Risk Factors Include Chronic Kidney Disease
             And Type II Diabetes Mellitus.

       Milton Jones filed his motion for Compassionate Release on December 10,

 2020 (ECF 844) because his combination of multiple medical risk factors are

 extraordinary and compelling reasons to grant him compassionate release.

       Mr. Jones is confined at FCMP Springfield where he has received dialysis

 three times a week since 2012 for End Stage Renal Disease. Mr. Jones could

 become eligible for a kidney transplant because of his disease if released from

 custody. United States v. Jackson, 2020 WL 1955404, S.D. Texas, 4/23/20. In

 Jackson, the court granted compassionate release from BOP custody at MCFP

 Springfield to a defendant, who like Mr. Jones, suffered from chronic kidney

 disease and was highly vulnerable to COVID-19 in custody. Id. at *4.

       B.    Mr. Jones’ COVID-19 Risk Factors Are Documented By His
             Medical Records And Are Explained In A Declaration By
             Nephrologist Dr. Mark Faber (Defendant’s Sealed Exhibit H).

       According to Dr. Faber, a Henry Ford Hospital nephrologist who reviewed

 Mr. Jones’ FCMP Springfield medical records, Mr. Jones has the full gamut of

 CDC risk factors for serious complications from COVID-19:

                                         -2-
Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6644 Filed 02/08/21 Page 5 of 14




             It appears from Mr. Jones’ medical records that he has
             virtually all known risk factor[s] for serious complications
             including death should he contract SARS 2 COVID-19.
             These risks include advanced age (65 years), obesity
             (patient is 6' 1,” 255 pounds, BMI 33.6), diabetes mellitus,
             African-American, hypertension and kidney failure.

 (ECF 846: Sealed Exhibit H, Faber Declaration at ¶5).

       Mr. Jones was diagnosed with COVID-19 on December 10, 2020, while his

 motion was pending with this Court. (ECF 859: Sealed Supplemental Submission

 Exhibit A, Declaration of Tara Vijayan, M.D., MPH, ¶5). Although initially

 asymptomatic, Mr. Jones was treated a week after the disease onset at a local

 community hospital from December 17, 2020 through December 22, 2020 for

 serious and active symptoms including moderate to severe pneumonia (up to 10L

 oxygen by nasal cannula). He was given medications, including steroids

 (dexamethasone), convalescent plasma and remdesivir. He was also given

 antibiotics (ceftriaxone, axithromycin and cefdinir) for presumed bacterial

 pneumonia. (Govt Exhibit 14, p 1). The records describe his condition on

 admission as follows:

             CURRENT STATUS: 12-17: Patient is a 65 year old male
             from fed med with past history of end-stage renal disease
             on dialysis Tuesday, Thursday and Saturday, hypertension
             hyper lipids, obstructive sleep apnea on CPAP, depression,
             vitamin deficiency, type 2 diabetes mellitus, brought into
             ED for chest pain, shortness of breath and hypoxia. Patient

                                         -3-
Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6645 Filed 02/08/21 Page 6 of 14




                was apparently tested Covid +7 days ago. Today while
                having dialysis patient reported to have chest pain,
                worsening shortness of breath and was noted to be hypoxic
                there brought in to ED for further evaluation and treatment.

 (R856: Sealed Exhibit L, Medical Records, p. 8).

           The hospital’s records show that his “principal problem[s]” at admission

 were quite serious: “acute respiratory failure with hypoxia, [i.e., low blood oxygen

 levels];” and that his “active problems” included: “ diabetic polyneuropathy

 associated with type 2 diabetes mellitus, ESRD on dialysis, pneumonia due to

 COVID-19 virus, benign hypertension.” (Id, p. 14). Mr. Jones was treated at the

 community hospital with convalescent plasma and remdesivir for four days, (Id, p.

 9), and then discharged back to MCFP Springfield where he was kept in isolation

 through December 28. On January 9, 2021, his FCMP Springfield file records

 nausea, swelling and closing of his left eye, a condition not presented before his

 COVID-19 diagnosis.1 (Id, p. 34).

       As correctly noted by this Court’s Opinion and Order, at Pg ID 6637, Mr.

 Jones’ medical file notes that as of December 29, 2020, his December 10, 2020




       1
        Eyesight issues are common with severe COVID infections. Mayo Clinic,
 “Unusual Coronavirus (COVID-19) Symptoms: What Are They? https://
 newsnetwork.mayoclinic.org/discussion/unusual-coronavirus-covid-19-symptoms-
 what-are-they/
                                            -4-
Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6646 Filed 02/08/21 Page 7 of 14




 COVID-19 diagnosis was in “remission.”2 (ECF 859-2, Exhibit B). It is the

 Defendant’s position, however, as supported by the Declaration of Dr. Vajayan

 and advice of the CDC, that he remains at serious risk while incarcerated at FCMP

 Springfield where he is necessarily exposed to other inmates and dialysis patients

 who are likely carriers of COVID -19, and where he will continue to live in a

 custodial environment without social distancing and other now commonly

 espoused COVID-19 protective measures.

       The factual reasons in the Opinion and Order are tied only to the medical

 records note of the disease in “remission.” There is no reference to Dr. Vajayan’s

 opinion on Mr. Jones’ status.

 II.   THIS COURT SHOULD GRANT REHEARING BECAUSE ITS CONCLUSION,
       THAT THE RISK OF REINFECTION WITH COVID-19 FOR MILTON JONES
       IS “SPECULATIVE” AND THEREFORE “ CANNOT SUPPORT A FINDING OF
       EXTRAORDINARY AND COMPELLING REASONS FOR COMPASSIONATE
       RELEASE,” IS BASED ON ERRORS OF LAW AND FACT.

       A.       The Standard for Finding a “Palpable Defect” on a Rehearing Is
                like That for Finding Abuse of Discretion on Appellate Review.

           In United States v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020), in describing

 the district court’s obligation to explain its decision either granting or denying a



       2
        A disease need not be cured to be in “remission” nor need the symptoms
 disappear. “Remission” simply means the diminution or abatement of disease
 symptoms. Dorland’s Illustrated Medical Dictionary, at 1444 (28th ed. 1994).
                                            -5-
Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6647 Filed 02/08/21 Page 8 of 14




 motion for compassionate release, the Court opined that “[a] district court would

 necessarily abuse its discretion if it based its ruling on an erroneous view of the

 law or on a clearly erroneous assessment of the evidence.” Both occurred here.

         In Jones, the Court also explained the district court’s obligation to

 document reasons for granting or denying a compassionate release motion. Id at

 1113.

               We require judges to write more extensively in
               §3582(c)(1)(A) decisions where the record bears little
               indication that the district judge considered all the
               defendant’s evidence and arguments before granting or
               denying compassionate release. Ruffin, 978 F.3d at 1098-
               09 (citing Chevez-Meza, 138 S.Ct. at 1966-67) The
               obligation to explain is imperative when the original
               sentencing judge and the compassionate release decision
               judge are different persons, as the original sentencing
               transcript does not reflect the latter judge’s factual reasons
               for their §3582(c)(1)(A) decision.

         B.    The Declaration of Dr. Tara Varjayan, an Infectious Disease
               Expert Who Reviewed Mr. Jones’ Medical Records, and CDC
               Advice That The Risk Of Re-Infection Continues 90 Days After a
               Person’s Initial Infection, Establish Errors That Support Grant
               of Mr. Jones’ Motion.

         This Court’s conclusion that because Mr. Jones’ medical records include a

 note for December 29, 2020 that his COVID-19 was then in “remission.” (ECF

 861: Opinion and Order, Pg ID 6637), that his risk of reinfection is, therefore,

 only “speculative,” (Id, Pg ID 6639), and “cannot support a finding of

                                            -6-
Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6648 Filed 02/08/21 Page 9 of 14




 extraordinary and compelling reasons for compassionate release,” (Id) is contrary

 to scientific opinion and law.

       Dr. Vajayan’s Declaration provides a science-based opinion that supports

 rehearing. Her opinion refutes the conclusion from a single reference in Mr. Jones’

 medical records to “remission,” that his risk of re-infection is too “speculative” to

 grant relief (ECF 861: Opinion and Order, Pg ID 6639). Dr. Vajayan opines that

 any COVID-19 immunity for Mr. Jones will last no longer than 90 days from his

 onset of the illness on December 10, 2020, ” (ECF 859: Exhibit A, Declaration of

 Tara Viayan, M.D., MPH at ¶9, “It is my opinion that Mr. Jones remains at risk for

 re-infection after March 10, 2021, 90 days from his initial infection.”). Dr.

 Vajayan is a physician, board certified in both infectious diseases and internal

 medicine, who has reviewed the same medical records for Mr. Jones submitted to

 this Court.

       The CDC issued similar advice on COVID-19 reinfection. Duration of

 Isolation and Precautions for Adults with COVID-19.

 www.https://cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html.

               The duration and robustness of immunity to SARS-CoV-2
               remains under investigation. Based on what we know from
               other related human coronaviruses, people appear to
               become susceptible to reinfection around 90 days after
               onset of infection. To date, reinfection appears to be

                                          -7-
Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6649 Filed 02/08/21 Page 10 of 14




              uncommon during the initial 90 days after symptom onset
              of the preceding infection. (Annex: Quarantine of Person
              Recovered from Laboratory-diagnosed SARA-COV-2
              Infection with Subsequent RE-Exposure). Thus, for
              persons recovered from SARS-C)C-2 infection, a positive
              PCR without new symptoms during the 90 days after
               illness onset more likely represents persistent shedding of
              viral RNA than reinfection. (Emphasis added).

       There has also been a report of COVID-19 re-infection in Michigan’s prison

 population, where like in BOP facilities, adequate protection from the disease is

 inherently prevented by custodial arrangements. See also, Detroit Free Press,

 12/12/20, State reviewing possible COVID-19 reinfections after 115 prisoners test

 positive twice.

       New COVID-19 variants that may expose people to re-infection, such as

 variants from South African, Brazil and England, present additional evidence that

 Mr. Jones’ risk of re-infection will continue and is substantive. Mutated virus may

 reinfect people already stricken once with covid-19, sparking debate and

 concerns. The Washington Post, 2/5/2021.3




       3
          “But that previous exposure didn’t necessarily appear to afford protection.
 Among those who got saltwater shots, the people with a prior infection got sick at
 the same rate as study participants who had not been previously infected – a
 surprise because they would have been expected to have some immunity. Nearly 4
 percent of people who had a previous infection were reinfected, an almost
 identical rate to those with no history of infection.”
                                          -8-
Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6650 Filed 02/08/21 Page 11 of 14




       C.     Case Law Relied On By The Court Does Not Take These
              Scientific Sources Into Account.

       The case law relied on by this Court does not take into account

 developments in scientific information that has occurred over the last six months

 of COVID-19 investigation, including the CDC view that individuals may be

 exposed to re-infection 90 days after an initial infection from which they recover.

 Lawrence and the other cited cases do not provide a basis on which to convert the

 single medical records note concerning “remission” in Mr. Jones’ records into a

 conclusion that Mr. Jones’ risk is too speculative. And, they of course do not take

 into account the specific opinion by Dr. Vajayan that Mr. Jones in fact “remains at

 risk for re-infection after March 10, 2021, 90 days from his initial infection.”

       The question then framed by this science-based information is whether Mr.

 Jones has protection from re-infection, not whether he “may be re-infected.” (ECF

 861: Opinion and Order, Pg ID 6639). It is submitted that the answer, according to

 Dr. Vajayan and the CDC is that he “remains at risk,” just as he was before

 December 2020, and that he will continue to be at essentially the same level of risk

 without any immunity from re-infection in about three weeks.

       Much the same conclusion was reached in United States v. Coates, 2020

 WL 7640058 at *7, E.D. MI, 12/23/20. (“The court is wary of discounting Coates’



                                          -9-
Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6651 Filed 02/08/21 Page 12 of 14




 risk of reinfection given the current spike in COVID-19 cases nationwide and the

 current severe COVID-19 symptoms that Coates asserts he is experiencing.”).

        Neither Lawrence or Buford, cited by this Court (ECF 861: Opinion and

 Order, Pg ID 6639), require or support a different result. The defendant in

 Lawrence, 2020 WL 5944463, at *2, suffered only from obesity as a medical

 condition. The court in Buford, 2020 WL 4040705 at *5, actually observed that

 medical science at that date (July 17,2020) had not yet provided a clear answer to

 the reinfection question. The eight months of research since that date has,

 however, made a difference. Lawrence is also distinguishable because it evaluated

 the defendant’s motion under the limitations of Section 1B1.13 rejected by the

 Sixth Circuit in Jones as not applicable “ when an imprisoned person files a

 motion for compassionate release ...” Id. at 1108. See also, United States v.

 Hampton, 2021 WL 164831 at *2, 6th Cir., 1/19/21. To the extent this Court

 similarly relied on that policy statement in reaching its conclusion (ECF 861, Pg

 ID 6639)4, its conclusion must be corrected.

 III.   CONCLUSION



        4
         This Court explained in its Opinion that it “must engage in a three-step
 inquiry” before granting a compassionate release motion, including that it “must
 ensure ‘that such a reduction is consistent with applicable policy statements issued
 by the Sentencing Commission.” Id.
                                         -10-
Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6652 Filed 02/08/21 Page 13 of 14




       Defendant Jones now asks, as he did in his Motion, that this Court grant him

 compassionate release because his serious medical conditions including ESRD and

 Type II Diabetes Mellitus expose him to more serious illness and even death if he

 is to contract COVID-19. He is 65, obese and his life expectancy is less than 5

 years, less time than he has remaining on his sentence.

       Defendant Jones asks now for this Court to correct its Opinion and Order

 denying his motion and to grant compassionate release because granting his

 motion is justified based on science-based opinion that he is and will be exposed

 to more serious consequences from COVID-19 infection again. He developed

 acute respiratory failure and pneumonia after contracting the disease in December.

 There is good reason for concern that his physical ability to fight the disease a

 second time will not be successful. Compassionate release can remove Mr. Jones

 from his prison environment where he cannot realistically escape exposure to the

 disease.

                                        Respectfully submitted,

                                        GUREWITZ & RABEN, PLC

                                  By:   s/Harold Gurewitz
                                        333 W. Fort Street, Suite 1400
                                        Detroit, MI 48226
                                        (313) 628-4733
                                        Email: hgurewitz@grplc.com
 Date:February 8, 2021                  Attorney Bar Number: P14468


                                          -11-
Case 2:01-cr-80571-MAG-DAS ECF No. 862, PageID.6653 Filed 02/08/21 Page 14 of 14




                             CERTIFICATE OF SERVICE

 I hereby certify that on February 8, 2021, I electronically filed the foregoing paper
 with the Clerk of the Court using the ECF system which will send notification of
 such filing to all parties of record.

                                                 s/Harold Gurewitz (P14468)
                                                 Gurewitz & Raben, PLC
                                                 333 W. Fort Street, Suite 1400
                                                 Detroit, MI 48226
                                                 (313) 628-4733
                                                 Email: hgurewitz@grplc.com




                                          -12-
